Citation Nr: 1134259	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to October 1979.

This appeal arises from rating decisions of the Boston, Massachusetts and Philadelphia, Pennsylvania Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is now with the Philadelphia RO and in a May 2010 decision, the RO granted a separate 10 percent rating for limitation of extension of the right knee.  There has been no disagreement with that rating and that matter is not on appeal.

In October 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In a January 2011 decision, the Board denied the Veteran's claim.  The Veteran proceeded to appeal, and in a June 2011 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

The Board is cognizant of recent Court of Veterans Appeals precedent indicating that that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). However, in the instant case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by a July 2010 rating decision.  Accordingly, the Board has not considered a claim for a TDIU as part of the instant claim for increase on appeal and does not have jurisdiction of that issue at this time.





(CONTINUED ON NEXT PAGE)
FINDING OF FACT

Limitation of flexion of the right knee is not shown to be worse than 45 degrees; chronic instability and recurrent subluxation of the right knee have not been objectively shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post operative residuals of a right knee disability with traumatic arthritis on the basis of limitation of flexion are not met.  There is no basis for assignment of a rating based on instability or subluxation.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5010-5003, 5257, 5260 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify. By way of VCAA notice letters sent to the Veteran in August 2005, August 2008 and March 2010, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the reports of VA right knee examinations.  Also of record and considered in connection with the appeal is the transcript of the October 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.  
II.  Factual Background

In a December 1996 rating decision, the RO granted service connection for right knee disability and assigned a noncompensable rating effective February 13, 1996.  

A March 2002 VA physical medicine note shows that the Veteran was noted to have a chronic right knee injury status post 1974 surgery involving insertion of a screw in the proximal tibia.  He was also noted to have bilateral patellofemoral syndrome.  He complained of right knee pain, 5/10 in intensity.  He did not use any assistive device for walking.  The knee pain was intermittent and worse with certain activities.  The Veteran reported occasional buckling of the right knee and stiffness with long sitting.  Functionally, he was independent with his ADLs and ambulation.  He was able to ambulate a couple of miles and then the knee would start bothering him.  

Physical examination showed that range of motion of the bilateral lower extremities was within normal limits.  There was right greater than left tenderness of the patellar facets on the medial and lateral sides of the knees.  There was mild right knee medial joint line tenderness and a positive patellar grinding test.  There was also right knee mild medio-lateral laxity.

The diagnostic assessment was chronic right knee pain with mild degenerative joint disease of the right knee and patellofemoral syndrome, right worse than left knee.  Physical therapy 3 times per week was to be requested and in a subsequent physical therapy treatment plan, the Veteran was advised to apply moist heat to the knees as needed and to stretch and strengthen the bilateral lower extremities.  

An April 2002 VA physical medicine progress note shows that the Veteran was advised to apply moist heat to the knees only 5 minutes at a time and to bilateral knee range of motion exercises.   

In a January 2003 rating decision, the RO increased the rating for the Veteran's right knee disability to 10 percent effective January 31, 2002, the date his claim for increase was received.  The RO granted the 10 percent evaluation based on the March 2002 VA finding of mild mediolateral laxity and mild medial joint line tenderness of the right knee, indicating that such pathology demonstrated the presence of instability or recurrent subluxation of the right knee, which was slight.  It was noted that there was a full range of knee motion.

On May 2003 VA examination, the Veteran reported pain in the right knee when carrying heavy objects or pushing a heavy loaded wheel barrow or when doing isotonic quadriceps exercises.  The knee would swell but there was no locking.  The Veteran indicated that he could walk a half a mile.  He could do his activities of daily living and he did not use any assistive devices.  A report of a January 2002 X-ray showed osteoarthritis.  There was knee joint effusion and ossification in the patellar tendon.  

Physical examination showed that the Veteran walked with a minimal limp.  He could not do a deep knee bend.  There was mild effusion and vastus medialis atrophy.  There was no tenderness or instability of the knee.  The range of motion of the right knee was 10 degrees extension to 120 degrees flexion with pain.  The diagnosis was degenerative joint disease of the right knee.  

In a July 2003 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's right knee disability.  The RO indicated that the current 10 percent rating was assigned on the basis of arthritis with limitation of motion.  It was noted that there was no instability or subluxation.

In December 2003, the Veteran filed a notice of disagreement with the July 2003 decision.  In March 2004, the RO issued a statement of the case.  The Veteran did not file a subsequent substantive appeal.

In a July 2005 communication, the Veteran indicated that in October 2004, he had filed a "claim to reopen" his claim for an increased rating for his service connected knee condition.  He noted that he had not received any response to that claim so he was once again contacting VA to find out the status of the claim.   

On September 2005 VA examination, the Veteran reported that he would get a bulge in the mid thigh whenever he put any strain on his right knee.  Both that area of the thigh and the knee were painful, particularly the lateral aspect of the knee and thigh.  The Veteran indicated that he experienced the pain "all the time."

He noted that he could not sleep on his right side for very long as that would bring on further pain in the right lateral knee.  He also noted that there was a loss of strength in that knee compared to his left knee.  Further, he noted that he had a very hard time flexing the knee and that he could not put on his pants without dropping them to the floor.  Additionally, he indicated that he experienced swelling about the knee at least some of the time.  The knee would also give way from time to time, particularly if he was descending stairs and he had taken several falls as a result.  The most recent fall of about four steps occurred in a library.  

The Veteran did not have a brace or a cane.  He noted that in addition to the knee injury, which occurred on active service, he had, prior to entry into active service, an operation on his right knee during which a screw was inserted across the proximal tibia to generally realign the patella.  That area just over the head of the screw remained tender.  After leaving the service the Veteran took a variety of jobs as a custodian.   

Physical examination revealed that the Veteran's gait was essentially symmetric.  He had a bulge about 11 cm above the upper pole of the patella, an area measuring about 3 x 2 cm, when the Veteran extended his knee against resistance.  There was a vaguely defined defect in the anterior fascia at that level.  

The knee insofar as it was possible to test was painful to varus and valgus stresses but without medial gapping.  Anterior drawer and Lachman's tests were both negative but caused a great deal of discomfort.  Posterior drawer was also negative and McMurray's test, insofar as it was possible to tell, was also negative.  There was a palpable defect in the anterior knee intrapatellar ligament at about its point of insertion into the tibia.  The circumference of the right thigh was 2.5 cm less than the circumference of the left thigh.  X-rays revealed one quite large and one very small anterior loose body in the intrapatellar ligament area.  In addition there was some early osteophyte formation in the anterior patella.  Also, there was a front to back screw in the area of the insertion of the infrapatellar ligament into the tibial tubercle area.  The diagnostic assessment was anterior knee pain status post patella realignment.  

On April 2006 VA examination the Veteran indicated that he had had no recent treatment for his injured right knee.  The knee was moderately painful but he was capable of walking without the use of either a crutch, cane or knee brace.  He stated that his right knee would occasionally give out and he repeatedly referred to his inability to play basketball.  He stated that he was able to jog but only on grass but not on any type of hard surface.  He required support from banisters or railings when he climbed stairs.  

Physical examination revealed that the Veteran had a mild limp, favoring his right leg.  He was not wearing a brace and did not require the use of a crutch or a cane.  He had excellent development in his right thigh quadriceps muscle quite similar to his uninvolved left leg.  He had a well-healed gently curved surgical incision just proximal to the superior pole of his right patella measuring 11 cm in length and 5 mm in width.  He was noted to have a nontender, movable, palpable egg sized lump in the mid portion of his right anterior thigh consistent with either a lipoma or possible minor muscle herniation through the anterior fascia of the right upper leg.  The alignment of his right leg was slightly different from that of his left leg with a five degree valgus deformity.  The leg lengths were equal and there was no effusion in the right leg.  

The Veteran's right knee could extend to 0 degrees and could maintain strong extension against resistance of the examiner's hand.  The Veteran stated that he was unable to flex the right knee but clearly with diversion of attention he was able to actively flex the knee to 110 degrees.  There was no instability to varus or valgus strain and no grinding or crepitation on repetitive active and passive flexion and extension of the right knee.  Anterior drawer and Lachman's tests were negative.  There was a slight tenderness over the palpable subcutaneous head of a fixation screw at the level of the tibial tubercle.  The examiner diagnosed the Veteran with posttraumatic arthritis, multicompartmental right knee joint, status post repair of a ruptured patella tendon and attempted arthrodesis of the right knee for traumatic arthritis.  

The examiner commented that there were obviously many problems with the right knee.  The Veteran seemed to have moderate traumatic arthritis of the knee joint but his major concern at age 50 was his inability to play recreational basketball.  His physical findings appeared to be limited to decreased mobility in terms of flexion, possible to only 110 degrees but with capability of strong extension and no significant element of deformity.  

In a September 2006 rating decision, the RO continued a 10 percent rating for the Veteran's right knee disability and noted that the evaluation was assigned for traumatic arthritis, status post surgery, due to reduced range of motion.    

A December 2007 VA progress note reflects that the Veteran reported knee pain and stiffness.  The diagnosis was degenerative joint disease of the right knee.  

VA progress notes from January 2008 to March 2010 show intermittent complaints of right knee pain for which the Veteran was taking Ibuprofen.  The pertinent diagnostic assessment was right knee pain (chondromalacia).  

On November 2008 VA examination, the Veteran complained that his knee pain had gotten worse over time.  The pain was constant and was aggravated by walking and standing.  The Veteran complained that his right knee clicked, buckled and locked at times.  A right knee X-ray in January 2002 revealed evidence of osteoarthritis.  There was also ossification in the patellar tendon.  

The Veteran was doing housekeeping type work.  He was able to perform his duties despite the pain.  He was independent in his activities of daily living.  He did use an ace bandage to wrap around the right knee.  He did not use another brace or assistive device.  He did not report additional limitation following repetitive use or during flare-ups.  He did not report incapacitating episodes during the past 12 month period.  

Physical examination of the right knee revealed a well-healed anterior surgical incision measuring approximately 14 cm x 1.5 cm.  There was mild tenderness to palpation over the scar.  There was impaired sensation over the scar and mild adhesion to the underlying tissue.  The scar appeared shiny and the skin was intact.  There was no elevation or depression of the surface contour of the scar on palpation.  There was no edema noted.  There was minimal keloid formation and no induration.  

Right knee range of motion was 0 to 75 degrees associated with pain at the end of the range of motion.  Following three repetitive ranges of motion, the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was mild joint effusion, with tenderness to palpation over the medial lateral joint lines as well as the patellar insertion area.  Lachman's, McMurray and anterior drawer tests were all negative.  The Veteran's gait was normal without any assistive devices.  The diagnostic impression was right knee osteoarthritis with scar formation.  An X-ray showed multiple loose bodies or osseous densities related to prior trauma or ununited ossicles seen in the infrapatellar bursa.  There was a threaded screw in the proximal tibia.  

On his January 2009 Form 9, the Veteran indicated that he was now using a cane.  

On May 2010 VA examination, the Veteran reported that for the past four years he had experienced a great deal of worsening in his right knee.  He indicated that it would give out on him three to four times per day whether he was walking on straight surfaces or climbing stairs.  He used Motrin 5 times per day, which only provided mild pain relief.  He used a brace intermittently but this caused irritation of his skin around the knees.  He also iced the knee intermittently.  Both the brace and the ice did mildly help his symptoms.

The Veteran had a history of working in construction but had to quit this occupation and start working for Shop Rite because of his knee problems.  He initially was working in maintenance for Shop Rite but he was moved to a customer service position because he was unable to keep up with the physical demands of the maintenance position due to his right knee.  While working in customer service he often had to get up and stretch his knee because sitting for long periods would cause pain.  Thus, he indicated that his condition had a moderate effect on his employment.  He also felt that it affected his activities of daily living as he used to run track but he was unable to run currently; he could only jog on the grass.  He also had to give up playing basketball about four years prior and this was a sport that he would play almost daily.  

He reported that he did not have right knee flare-ups but that he did experience instability of the knee.  Physical examination revealed that active range of motion repeated three times was from 10 degrees extension to 45 degrees flexion with pain during the entire range of motion.  Anterior drawer and McMurray signs were negative.  With three repetitive range of motion testings, there was no additional limitation from pain, fatigue, weakness or lack of endurance.  There was a moderate effusion upon palpation of the right knee.  There was also a large horizontal scar, which was tender.  The rest of the knee joint was tender as well.  The examiner noted that the Veteran tried to exercise three times per week and stretch and do therapy at the gym for his knee, which mildly helped his condition,  

The examiner diagnosed the Veteran with traumatic arthritis of the right knee and noted that it did appear that the condition was worsening.  (It was after this examination that a separate 10 percent rating was assigned for limitation of extension of the left knee.  As noted, this rating has not been appealed.)

During his October 2010 hearing, the Veteran testified that he had recently been issued a brace for his right knee.  He also indicated that he regularly took Ibuprofen for his right knee pain.  Additionally he reported that his knee would give out on him quite a bit.  He noted that he was currently working in the customer service position.  He couldn't sit for too long or his knee would tighten up on him and he also could not stand for too long.  In response to questioning regarding instability of the right knee, the Veteran noted that he would experience instability after walking some distance.  He also indicated that his knee had given out when walking on stairs and that he had experienced locking of the knee.  

In the June 2011 Joint Motion, the parties noted that the Board, in its January 2011 decision, had found that there were no objective findings of record tending to show instability of the right knee.  However, the parties indicated that the record included the March 2002 VA progress note, which specifically noted the Veteran's complaints of occasional knee buckling and specifically included a physical examination finding of "right knee mild medio-lateral laxity."  Consequently, the parties concluded that the Board, by failing to discuss this objective evidence of right knee instability, had not provided adequate reasons and bases for its conclusion. 

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right knee disability has not varied during the appeal period beyond the level already reflected in the existing ratings assigned. 

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40 (2010).  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Knee disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.   Id.  (The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.)

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Ratings of 10, 20, and 30 percent, respectively, are warranted for slight, moderate, and severe recurrent subluxation or lateral instability.  Id.
Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





IV. Analysis

A. Orthopedic disability of the right knee

In the instant case, the Veteran has been assigned a 10 percent rating for traumatic arthritis with (most recently) compensable limitation of flexion of the right knee under Diagnostic Code 5260.  Thus, the Board must now consider whether any higher ratings are warranted under these diagnostic codes and also whether a separate rating may be assigned under any other applicable diagnostic code.   

Regarding limitation of flexion, the evidence does not show that the Veteran's right knee flexion has ever been limited to less than 45 degrees, with the most recent May 2010 VA examination showing flexion limited only to that level.  Nor are there any other findings of record indicating any more severe limitation of flexion.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5260 for limitation of flexion of the right knee is not warranted.  38 C.F.R. § 4.71a.  Further, the Board notes that a rating under Code 5010 for traumatic arthritis of the right knee would only be applicable where flexion or extension of the right knee is noncompensable, which is not the case here.  Arthritis is rated based on limitation of motion.  38 C.F.R. § 4.71a.  Arthritis is the reason for the limitation of motion in this case and is considered in the rating assigned.

The Board has also considered whether a separate rating for right knee disability is warranted under Diagnostic Code 5257 for instability or recurrent subluxation.  However, chronic instability or recurrent subluxation that is even slight in degree has simply not been objectively established at any time during the appeal period.  In this regard, the VA examinations of record have consistently shown negative anterior drawer, McMurray and Lachman's tests.  Additionally, the September 2005 VA examination specifically showed a negative posterior drawer test and the April 2006 VA examination specifically showed no instability to varus or valgus strain.  Further, although the September 2005 VA examination noted pain on varus and valgus stress, no instability was noted.  Also, although the Veteran has reported frequent "giving way" of the knee and has begun wearing a brace, given the absence of any objective findings of instability during any of the above summarized VA examinations, the Board does not find a basis to attribute the reports of "giving way" or the wearing of the brace to any actual chronic instability or recurrent subluxation of the right knee within the meaning of Diagnostic Code 5257.  

The Board is cognizant that in March 2002, a VA physician found that the Veteran had right knee medial-lateral laxity, a finding which is suggestive of instability.    However, this is an entirely isolated finding, with a subsequent May 2003 VA examiner specifically finding no instability of the knee and, subsequent VA examination reports similarly lacking any findings of right knee instability or recurrent subluxation.  Accordingly, the Board finds that the Veteran's self-reports suggestive of instability and the single March 2002 objective notation suggestive of instability and/or recurrent subluxation are outweighed in probative value by the consistent VA examination findings indicating that no instability or recurrent subluxation is present.  Thus, the preponderance of the evidence is against a finding that the Veteran has had any chronic right knee instability or recurrent subluxation and the assignment of a separate compensable rating under Diagnostic Code 5257 is not warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).  As noted, there has been no objective showing of instability during the appeal period.

The Board also notes that an earlier claim for increase filed by the Veteran was adjudicated by the RO in the January 2003 rating decision.  This decision specifically used the March 2002 VA physician's finding as the basis for the assignment of an initial compensable rating.  The RO later issued the July 2003 rating decision where it continued this rating on the basis of limitation of motion, not instability.  Although the Veteran filed a notice of disagreement in response to this decision, he did not perfect an appeal by filing a VA Form 9 in response to the RO's March 2004 statement of the case.  Accordingly, the July 2003 decision is final.  38 U.S.C.A. § 7105.  Accordingly, as the March 2002 VA physician's finding predates the applicable rating period for the Veteran's current appeal, it does not, in and of itself, provide an appropriate basis for assigning a current compensable rating under Diagnostic Code 5257.      

The Board has also considered whether an increased rating could be assigned for the Veteran's right knee disability under any other applicable rating code.  However, as ankylosis, dislocation or symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula and genu recurvatum are not shown, a rating under other rating codes applicable to knee disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during the November 2008 VA examination, the Veteran did not report any additional limitation of motion following repetitive use or during flare-ups and did not report incapacitating episodes during the past 12 month period.  Similarly, during the May 2010 VA examination, the examiner affirmatively found that there was no additional limitation from pain, fatigue, weakness or lack of endurance.  Additionally, the Veteran has reported that although he can no longer run track or play basketball, he is still able to jog on the grass, a report, which tends to indicate a significant level of retained right knee function.   Further, aside from not being able to run track or play basketball, he has not reported any other significant limitations of his daily non-work related activities.  Nor are there other findings of record indicative of any higher level of functional loss.  Accordingly, the Board finds that the Veteran is adequately compensated for his postoperative arthritis with limitation of flexion at 10 percent disabling.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints concerning the orthopedic problems with his right knee, to include pain, locking and giving way are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, as the evidence does not establish a schedular or extraschedular basis for assigning any higher or separate rating for the Veteran's right knee disability, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for postoperative residuals of the right knee with traumatic arthritis and limitation of flexion of the right knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


